Citation Nr: 9905187	
Decision Date: 02/25/99    Archive Date: 03/03/99

DOCKET NO.  96-18 163A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Los 
Angeles, California


THE ISSUE

Entitlement to waiver of recovery of overpayment of VA 
pension benefits in the calculated amount of $29,308.90.


REPRESENTATION

Appellant represented by:	California Department of 
Veterans Affairs


WITNESS AT HEARING ON APPEAL

Appellant



ATTORNEY FOR THE BOARD

D. Pickard, Associate Counsel


INTRODUCTION

The veteran served on active duty from March 1955 to June 
1965.  The veteran died in November 1976.  The appellant is 
the widow of the veteran.

This appeal arises before the Board of Veterans' Appeals 
(Board) of the Department of Veterans Affairs (VA) from a 
decision of January 1996 from the Committee on Waivers and 
Compromises of the VA Debt Management Center in Fort 
Snelling, Minnesota.  The appellant resides within the 
jurisdiction of the Los Angeles, California, Regional Office 
(RO). 


FINDINGS OF FACT

1.  VA informed the appellant in November 1991 that an 
overpayment of pension benefits had occurred.  

2.  The appellant's undated handwritten statement which 
appears to have been received by the RO in February 1992, 
prior to the expiration of the 180-day statutory time limit, 
is construed as a timely-filed request for waiver of an 
overpayment of VA pension benefits.  



CONCLUSION OF LAW

The appellant's claim to waiver of recovery of overpayment of 
VA pension benefits in the calculated amount of $29,308.90 
was filed in a timely manner. 38 U.S.C.A. §§ 5107, 5302 (West 
1991 & Supp. 1998); 38 C.F.R. § 1.963 (1998).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

Initially, the Board finds that the appellant's claim is 
"well grounded" within the meaning of 38 U.S.C.A. § 5107(a) 
(West 1991); that is, she has presented a claim that is 
plausible.  She has not alleged that any records of probative 
value that may be obtained, and which have not already been 
requested or associated with the claims folder are available.  
The Board accordingly finds that the duty to assist her, as 
mandated by 38 U.S.C.A. § 5107(a) (West 1991), is satisfied.

The Board notes that a request for waiver of an indebtedness 
may only be considered if made within 180 days following the 
date of a notice of indebtedness issued on or after April 1, 
1983, by VA to the debtor.  The 180-day period may be 
extended if the individual requesting waiver demonstrated to 
the Chairperson of the Committee on Waivers and Compromises 
(Committee) that, as a result of an error by either the VA or 
the postal authorities, or due to other circumstances beyond 
the debtor's control, there was a delay in such individual's 
receipt of the notification of indebtedness beyond the time 
customarily required for mailing (including forwarding).  If 
the requester does substantiate that there was such a delay 
in the receipt of the notice of indebtedness, the Chairperson 
shall direct that the 180-day period be computed from the 
date of the requester's actual receipt of the notice of 
indebtedness. 38 U.S.C.A. § 5302(a); 38 C.F.R. § 1.963(b)(2).

The evidence of record demonstrates that the veteran served 
on active duty from March 1955 to June 1965.  The veteran 
died in November 1976.  Subsequently, the veteran's spouse, 
the current appellant, was awarded death pension benefits.  
In October 1991, the RO informed the appellant that upon a 
review of their records it was discovered that the appellant 
had unreported earnings and that accordingly her pension 
award was to be adjusted.  In November 1991, the RO informed 
the appellant of the adjustments to her pension benefits and 
that an overpayment of VA benefits had occurred.  

An undated handwritten statement by the appellant, and which 
appears to have been received by the RO in February 1992, has 
been associated with the claims folder.  In this letter the 
appellant states that she is no longer able to pay her bills.

The appellant was informed in a March 1994 letter by the VA 
Debt Management Center in St. Paul, Minnesota, that an 
overpayment in the amount of $16,316.90 had been created.  On 
the back of this letter was printed information regarding 
time lines for applying for a waiver.  Specifically, the back 
of this letter informed the appellant that a request for 
waiver must be in writing and that the right to request a 
waiver only lasted for 180 days.

Another undated, handwritten statement from the appellant has 
been associated with the claims folder.  The letter indicates 
that the appellant disagreed with the amount of income 
alleged by VA, that she cannot pay her bills, and appears to 
be a request for VA not to decrease the amount of her pension 
benefits.  The letter itself does not bear a stamp by the RO 
indicating the date of its receipt.  Documents that appear to 
have accompanied the letter were stamped with receipt dates 
of March 1994 and November 1994. 

The appellant submitted a March 1994 statement in support of 
claim which expressed confusion regarding her pension 
benefits and any alleged overpayment.  The statement 
requested an explanation from the RO regarding the status of 
her pension and the existence of any overpayment of VA 
benefits.  In December 1994, the RO attempted to clarify the 
situation and informed the appellant that an overpayment had 
been created in the amount of $16, 316.90.  The letter 
appears to be an attempt by the RO to explain the status of 
the appellant's death pension claim and the source of her 
alleged debt; it did not, however, provide any additional 
information regarding a potential waiver.  

A subsequent letter by the RO in December 1994 informed the 
appellant that her pension benefits were being terminated.  
The letter stated that additional information had been 
received by VA and suggested that the amount of her 
indebtedness had been increased.  The December 1994 letter 
further informed the appellant that she would be notified at 
a later date as to the amount of the newly calculated 
overpayment.  An additional letter from the VA Debt 
Management Center which informed the appellant of the exact 
amount of her new indebtedness or of her right to request a 
waiver as to this amount does not appear to have been 
associated with the claims folder.  Further statements by the 
appellant and dated in January 1995 again repeat that the VA 
death pension benefits are the appellant's only source of 
income and suggest that she is having a financial hardship 
with the payment of her basic utilities and rent.

In January 1996, the appellant was informed that her request 
for waiver of her pension benefits indebtedness in the amount 
of $28,948.90 had been denied.  She was specifically informed 
that she had failed to request a waiver within the 180 day 
required period, and accordingly that her claim must be 
denied.  She has perfected the present appeal from this 
decision.  The appellant provided testimony at the RO before 
a traveling member of the Board in December 1998.  

As stated above, the pertinent regulations provide that a 
request for waiver of an indebtedness shall only be 
considered if made within 180 days following the date of a 
notice of indebtedness issued by VA to the debtor on or after 
April 1, 1983.  The Board notes that the appellant was first 
notified in November 1991 by VA that an overpayment of 
pension benefits had occurred.  The appellant submitted an 
undated handwritten statement which appears to have been 
received by the RO in February 1992, and in which she stated 
that she was no longer able to pay her bills.  This letter 
seems to be in response to the notification that an 
overpayment of VA benefits had occurred.  In light of the 
appellant's age and education level, as well as VA's 
traditional paternalistic role, the Board interprets the 
February 1992 letter to be a request for a waiver of the 
overpayment of VA benefits.  As this letter was received 
approximately 3 months after notification to the appellant of 
the existence of an overpayment, it was received within the 
required 180 day period and accordingly the Board finds that 
the appellant submitted a timely request for waiver.  

The Board further notes that the appellant was not provided 
with notice that a request for a waiver of overpayment had to 
be received within the 180 day time period until March 1994.  
The appellant was informed in a March 1994 letter by the VA 
Debt Management Center in St. Paul, Minnesota, that an 
overpayment in the amount of $16,316.90 had been created and 
on the back of this letter was printed information regarding 
the applicable time lines for applying for a waiver.  
Specifically, the back of this letter informed the appellant 
that a request for waiver must be in writing and that the 
right to request a waiver only lasts for 180 days.

A subsequent undated, handwritten statement from the 
appellant was associated with the claims folder and appears 
to be a request for VA not to decrease the amount of her 
pension benefits.  The letter itself does not bear a stamp by 
the RO indicating the date of its receipt.  Documents that 
appear to have accompanied the letter were stamped with 
receipt dates of March 1994 and November 1994.  The Board 
notes, that in the alternative and with resolution of 
reasonable doubt in favor of the appellant, that the Board 
may construe that this apparent request for a waiver was 
received in March 1994 and therefore was also within 180 days 
of the specific notice to the appellant of her due process 
rights.  Accordingly, under this approach the appellant would 
also have filed a request for waiver of overpayment in a 
timely manner.

The Board concludes that the appellant filed her request for 
waiver consideration within 180 days of the date of mailing 
notification of the indebtedness. 


ORDER

The claim for waiver of recovery of overpayment of VA pension 
benefits in the calculated amount of $29,308.90 was filed in 
a timely manner.



REMAND

In light of the above decision that the appellant's request 
for a waiver of recovery of the overpayment was timely 
submitted, the question of waiver of recovery of the 
indebtedness should be reviewed by the RO on its merits.  As 
the Committee did not consider the appellant's waiver request 
on the merits, the Board accordingly finds that this claim 
should be remanded back to the RO in order to protect the 
appellant's due process right consistent with the holding in 
Bernard v. Brown, 4 Vet.App. 384 (1993). 

In view of the aforementioned, the case is REMANDED to the RO 
for the following actions:


1.  The appellant should be informed that 
she is free to furnish additional 
evidence and argument while the case is 
in remand status.  Quarles v. Derwinski, 
3 Vet.App. 129, 141 (1992); Booth v. 
Brown, 8 Vet.App. 109 (1995).

2.  The appellant's request for waiver of 
recovery of her VA pension overpayment 
indebtedness should then be reviewed by 
the Committee on Waivers and Compromises, 
after any necessary development has been 
accomplished, to include obtaining up-
dated financial data as deemed 
appropriate by the RO.  If the 
determination remains adverse to the 
appellant, she and her representative, 
should be provided with a statement of 
the case and be afforded an opportunity 
in which to respond.

Thereafter, the case should be returned to the Board for 
appellate consideration as appropriate.  No action is 
required on the appellant's part until further notice.  The 
Board intimates no opinion as to the disposition warranted 
regarding the matter at issue pending completion of the 
requested action.

This claim must be afforded expeditious treatment by the RO.  
The law requires that all claims that are remanded by the 
Board of Veterans' Appeals or by the United States Court of 
Veterans Appeals for additional development or other 
appropriate action must be handled in an expeditious manner.  
See The Veterans' Benefits Improvements Act of 1994, Pub. L. 
No. 103-446, § 302, 108 Stat. 4645, 4658 (1994), 38 U.S.C.A. 
§ 5101 (West Supp. 1998) (Historical and Statutory Notes).  
In addition, VBA's Adjudication Procedure Manual, M21-1, Part 
IV, directs the ROs to provide expeditious handling of all 
cases that have been remanded by the Board and the Court.  
See M21-1, Part IV, paras. 8.44-8.45 and 38.02-38.03.




		
	LAWRENCE M. SULLIVAN
	Member, Board of Veterans' Appeals


 Department of Veterans Affairs

